Citation Nr: 1033376	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  99-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
plantar warts on the feet for the period prior to August 25, 
2008.

2.  Entitlement to an initial rating for residuals of plantar 
warts on the feet, evaluated as 10 percent disabling from August 
25, 2008.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1988 to December 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In 
this case, the Veteran was awarded an increased evaluation of 10 
percent for his service-connected foot disability.  This was done 
by the Appeals Management Center (AMC) in October 2008.  The 
Veteran has not suggested that this increased evaluation would 
satisfy his appeal for a higher evaluation of his foot 
disability.  Nor has he or his representative otherwise suggested 
that the maximum rating available for that disability is not 
being sought.  Therefore, the Board concludes that the issue of 
entitlement to a higher rating for a foot disability remains 
before the Board.  

The Court has also stipulated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations on 
later filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  

Here, by the October 2008 rating action, the AMC awarded a 
compensable evaluation of 10 percent, effective from August 25, 
2008, for the service-connected residuals of plantar warts of the 
feet.  Accordingly, in light of this fact as well as the fact 
that the rating issue on appeal was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with the 
evaluation noncompensable evaluation initially assigned to this 
service-connected disability, the Board has characterized the 
issue as set forth on the title page.

Further review of the claims folder indicates that the Veteran's 
appeal has been remanded several times to the agency of original 
jurisdiction-most recently in March 2009 so that due process 
notification could be sent to the Veteran.  A review of the 
record indicates that the Board's directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  Prior to August 25, 2008, the residuals of plantar warts on 
the Veteran's feet were manifested by disability tantamount to 
nontender warts and subjective complaints of exfoliation and 
itching.

2.  Since August 25, 2008, the residuals of plantar warts on the 
Veteran's feet has been manifested by disability tantamount to 
painful scars.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of 
plantar warts on the feet prior to August 25, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 
7803, 7804, 7806, 7819 (2002, 2008).

2.  The criteria for an increased rating for residuals of plant 
warts on the feet from August 25, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.7, 4.118, DCs 7801, 7804-05, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

At the time of the Veteran's claim in 1997, the VCAA had not yet 
been enacted.  Following Board remands, however, the Veteran was 
subsequently apprised in accordance with the VCAA in 
correspondence dated in July 2003, August 2005, and May 2009.  

Specifically, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  Notification dated in March 2006 included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In any event, the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection is 
granted, the claim is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's VA 
and private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to assist or inform 
that was unmet.

VA opinions with respect to the rating question issue on appeal 
were obtained in March 1997, January 1999, and August 2008.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate for 
rating purposes, as they consider all of the pertinent evidence 
of record, to include the statements of the Veteran, and provide 
the medical information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the rating question issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Analysis

The Veteran contends that he is entitled to higher initial 
ratings for his service connected residuals of plantar warts on 
his feet.  He contends that he has discomfort, itching, 
tenderness, exfoliation, and difficulty walking.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must 
be made between a veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson at 125-26. Also as noted above, 
when an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Consequently, the Board will evaluate the 
Veteran's foot disability as a claim for a higher evaluation of 
the original award, with a staged rating effective from August 
25, 2008, the date of award of service connection.

The Veteran's service-connected residuals of plantar warts on his 
feet has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7819.  Diagnostic Code 7819 contemplates benign skin neoplasms 
and requires rating such as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804), or impairment of function (Diagnostic Code 7805).

The RO assigned a noncompensable rating for the period from 
January 1 1997, to August 25, 2008; and a 10 percent rating from 
August 25, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7819, 
pertaining to benign skin neoplasms.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2007)).  The revised rating criteria are not applicable to the 
period prior to their effective date, while VA must consider the 
applicability of the revised and former versions of the rating 
criteria for the period after the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. 
Reg. 25,179 (2004).  More recent changes to the rating criteria 
for evaluation of scars are applicable only to claims received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the former 
criteria of 38 C.F.R. § 4.118, DC 7804 (2002) (in effect prior to 
August 30, 2002).

Prior to August 30, 2002, DC 7819, benign new skin growths, 
provided that the disability be rated as scars, disfigurement, 
etc.  Unless otherwise provided, Diagnostic Codes 7807 through 
7819 are rated as scars, disfiguring or other, or that limit 
function of part affected; or as eczema, unless otherwise 
provided, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. § 
4.118, DC 7819 (2002).

The most repugnant, disfiguring condition, including scars and 
diseases of the skin, may be submitted for central office rating, 
with several unretouched photographs.  38 C.F.R. § 4.118, DC 
7819, Note (2002).

Prior to August 30, 2002, a 10 percent evaluation was provided 
for scars that were superficial, tender, or painful on objective 
demonstration under 38 C.F.R. § 4.118, DC 7804; or for scars that 
were superficial, poorly nourished with repeated ulcerations, 
under 38 C.F.R. § 4.118, DC 7803.

Pursuant to former DC 7806 for eczema, a 10 percent rating is 
warranted when there is eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  38 
C.F.R. § 4.118, DC 7806 (2002).

Under the revised criteria, malignant or benign skin neoplasms 
are to be rated as disfigurement of the head, face, or neck (DC 
7800); as scars (DCs 7801, 7802, 7803, 7804, or 7805); or 
impairment of function. 38 C.F.R. § 4.118, DCs 7818 and 7819 
(2008).

The revised rating criteria, provide a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. § 
4.118, DC 7804 (2008).  A deep scar is one that is associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (2).  A superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 
(2).  A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, DCs 7803-7805 
(2008).  

A 20 percent rating may be assigned for a scar other than head, 
face, or neck that is deep or that that causes limited motion 
under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2008).  A note that 
follows defines that a deep scar is one associated with 
underlying soft tissue damage.  Id.

Although the Veteran contends that his residuals of plantar warts 
are more severe than currently rated, the objective evidence does 
not support increased disability ratings at any time.

For the Period from January 1 1997, to August 25, 2008

The Veteran was afforded a VA examination in March 1997.  He 
complained of having plantar warts on his feet.  Examination 
revealed callus formations on his right foot and a small residual 
from plantar warts on the left heel (shaved).  Lesions were 
nontender.  The Veteran was diagnosed with small plantar wart, 
left heel (already shaved) and callus formation right foot.

A VA podiatry clinic record dated in October 1998 shows that the 
Veteran had bilateral plantar warts, which were debrided.  

At a VA examination in January 1999, the Veteran reported that 
his condition was recurrent.  Physical examination revealed the 
presence of a flat, residual wart on the left foot heel and 
plantar area.  There was residual flat wart on the right plantar 
area of the foot.  Both warts were nontender.  The Veteran was 
diagnosed with residuals warts on both feet. 

Private treatment records from E.D., M.D. dated in July 2006 and 
August 2006 show treatment for plantar warts.  The Veteran was 
prescribed salicylic acid and told to apply it daily. 

The Board finds that a compensable rating is not warranted under 
either the criteria in effect prior to August 30, 2002, or the 
criteria effective August 30, 2002.  

With regards to the criteria in effect prior to August 30, 2002, 
although the objective evidence reflects treatment for the 
Veteran's plantar warts, the objective medical evidence does not 
show a painful or tender scar; or eczema with exfoliation, 
exudation, or itching involving an exposed or extensive area.  
The Board acknowledges the Veteran's contentions that he 
experienced exfoliation and itching.  The Veteran is competent to 
report his symptoms.  Competent testimony is limited to that 
which the witness has actually observed, and is within the realm 
of his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Veteran's residuals of plantar warts do not affect 
exposed or extensive areas.  Therefore, the Board finds that a 
compensable rating under the criteria in effect prior to August 
30, 2002, is not warranted.

With regards to the criteria effective August 30, 2002, the 
objective medical evidence does not show superficial scars that 
are painful on examination, unstable, or that limits the function 
of the affected part.  Therefore, even when taking into account 
the Veteran's complaints, the evidence does not show that a 
compensable rating is warranted under the revised criteria.

For this period, the evidence has not met the criteria for a 
compensable disability rating under the applicable rating 
criteria.  

For the Period from August 25, 2008

The Veteran was afforded a third VA examination in August 2008.  
The warts were reported to be intermittent with remissions.  The 
Veteran had current treatment and the response to treatment was 
poor; he used salicylic acid with poor effect.  With regards to 
his left foot, the Veteran reported pain that occurred while 
standing, walking, and at rest at the wart.  There was no 
swelling, redness, stiffness, fatigability, weakness, lack of 
endurance, or other symptoms.  With regards to his right foot, 
the Veteran reported pain that occurred while standing, walking, 
and at rest at the wart.  There was no swelling, redness, 
stiffness, fatigability, weakness, lack of endurance, or other 
symptoms.  Flare-ups of joint disease were reported that occurred 
one to two times a year and lasted more than two weeks.  
Precipitating factors were the recurrence of warts.  The 
limitation of motion or other functional impairment was reported 
to be difficulty walking due to pain.  The Veteran reported that 
he used different shoes or simply wore socks alone.  He was able 
to stand 15-30 minutes and could walk 1/4 of a mile.  

Examination of the left foot revealed no objective evidence of 
painful motion, swelling, instability, weakness, abnormal weight 
bearing, or other objective evidence.  There was tenderness over 
wart on left heel and scar overlying/between heads of third and 
fourth metatarsal heads.  No other left foot problems were noted.  
Examination of the right foot revealed no objective evidence of 
painful motion, swelling, instability, weakness, abnormal weight 
bearing, or other objective evidence.  The Veteran had tenderness 
over scar overlying second right metatarsal head.  No other right 
foot problems were noted.  The Veteran had a normal gait.  

The Veteran was employed full time and his lost time from work in 
the last 12 month period was less than one week.  The Veteran's 
disability had no effect on chores, shopping, traveling, feeding, 
bathing, dressing, toileting, grooming, or driving; and a 
moderate effect on exercise, sports, and recreation.  The 
examiner commented that the Veteran's warts had flare-us about 
twice a year and were quite painful at those times.  During the 
remainder of the year, they did not bother him.  

The Board finds that based on a review of the evidence, the 
Veteran is not entitled to an increased rating from August 25, 
2002.  A 20 percent rating requires a deep scar or limitation of 
motion under DC 7801 or limitation of function of the affected 
part under DC 7805.  Here, the evidence does not show scars 
associated with underlying soft tissue damage or limitation of 
motion.  Moreover, the evidence does not show limitation of 
function of the affected part.  Therefore, an increased rating is 
not warranted since August 25, 2008. 

Additional Considerations

The Board acknowledges that, according to the October 2008 rating 
action in which the AMC granted a 10 percent evaluation for the 
service-connected residuals of planter warts on the Veteran's 
feet effective from August 25, 2008, the AMC apparently 
considered DC 5284, which rates impairment resulting from 
residuals of foot injuries.  38 C.F.R. § 4.71a, DC 5284.  
Importantly, however, the multiple VA examinations conducted 
throughout the entire appeal period have consistently failed to 
show any foot pathology associated with the service-connected 
plantar warts-other than tenderness of the plantar warts 
themselves (on recent VA examination in August 2008).  As 
discussed herein, the plantar warts are evaluated based upon the 
applicable dermatological diagnostic code.  Accordingly, the 
Board finds that any further discussion of the applicability of 
DC 5284 is not necessary.  

Further, the Board finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current evidence 
of record does not demonstrate that the Veteran's 
service-connected foot disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  

It is undisputed that the Veteran's foot disability has an 
adverse effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2009).  

In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including his problems with pain and the effect on his daily 
life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial compensable rating for residuals of 
plantar warts on the feet for the period prior to August 25, 2008 
is denied.  

Entitlement to an initial rating greater than 10 percent for 
residuals of plantar warts on the feet for the period since 
August 25, 2008 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


